Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

by the one or more lighting devices”, this change appeared to be unsupported by the original discloser. Therefore, it appears to be a new matter  

	In application paragraph [0061]-[0070], recites that the controller is configured to store light setting in the memory in response to a corrective user input received via one or more lighting devices. That means storing light setting in the memory in response to a corrective user input by the controller and not by the one or more lighting devices.

Examiner interpreting this limitation for purposes of prosecution as “in response to a corrective user input received by the one or more lighting devices”.

	Claims 3-7, 11, 14, 15 are depend on claim 1, therefore are, also rejected under 35 USC 112(a).

Appropriate correction is required.

Regarding amended claim 8, lines 7 recites phrase “detecting a corrective user input received by the one or more lighting devices”, this change appeared to be unsupported by the original discloser. Therefore, it appear to be a new matter.

In application paragraph [0061]-[0070], recites that the controller is configured to store light setting in the memory in response to a corrective user input received via one 

Examiner interpreting this limitation for purposes of prosecution as “i detecting a corrective user input received via the one or more lighting devices”.

Claims 12-13 are depend on claim 8, therefore are, also rejected under 35 USC 112(a).
Appropriate correction is required.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 11, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elwell (Patent No.: US 5,293,097 A1) in view of Recker et al. (Pub. No.: US 2012/0026726 A1) and Chemel et al (Pub. No.: US 2014/0292208 A1).

Regarding claim 1, Elwell teaches a lighting control system (FIG. 4 & 5, column 6, lines 57-59, “FIGS. 4 and 5 illustrate generally a fully automatic and energy efficient lighting system”) comprising: 
(FIG. 4-7, 150) configured to control one or more lighting devices (FIG. 4 & 5, lights 300, 320) for providing illumination (column 7. lines 23-24, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220”) of a space (FIG. 4 & 5, room 220);

wherein the controller is configured to cause an automatic change from the first light setting (FIG. 4 and column 7, lines 5-8, “The initial limited range 260 is sufficient to detect a person 21 entering the room 220, but not spurious movement outside the room 
220, and to turn on at least one bank of available lights”) to a second light setting (FIG. 5 and column 7, lines 25-27, “When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off “) in response to a detected trigger event without any user input (column 7, lines 14-26, the light switch 150 detects a person entering and leaves the room), and wherein the controller is further configured to restore the first light setting, in response to a corrective user input (FIG. 4 & 5, and column 7, lines 23-27, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220.  When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off”) received by light switch via the one or more lighting devices (FIG. 4 & 5, light switch 15 is connected with lights 320 via lights 300), 
wherein said controller is configured to restore the first light setting in response to said corrective user input only if said corrective user input is received by the controller via the one or more lighting devices within a set time period from the change from the first light setting to the second light setting (column 7, lines 32-44 , “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”).

Elwell does not specifically disclose detecting a corrective user input received by the one or more lighting devices; 

Recker teaches detecting a corrective user input received by the one or more lighting devices (paragraph [0017], “These intelligent lights may contain integrated controls that turn on, off, or change light intensity based on a programmable schedule, the detection of sensor inputs, or a change in lighting conditions”). 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Elwell in view of Recker to incorporate user input can be detected by the lights itself i.e. ‘intelligent lights’ for One advantage of the present invention is the ability to communicate controls to and between these LED lighting facilities (Recker, paragraph [0017]).



Chemel teaches a memory (FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Elwell and Recker in view of Chemel to incorporate a memory stores light setting or desired values of ambient light level at task height (Chemel, paragraph [0102]).
    
	Regarding claim 3, Elwell as modified above further teaches a length of the set time period is set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input (column 7, lines 32-36, “the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range”).

Regarding claim 4, Elwell as modified above further teaches the system includes a user input interface (FIG. 6, 440 and column 8, lines 47-49 “a touch sensitive control cover 440 can be manually operated by users to turn the lights 300, 320 on or off”), configured to accept the corrective user input, and wherein the controller is configured to restore the first light setting in response to a given input to said user input interface, for the duration of the set time period from said automatic change, and wherein the controller is configured to perform a different lighting control function in response to said given input, outside of said set time period (column 8, lines 64-column 9, line 7, “the light switch 150 can also be operated manually to turn the lights 300, 320 on and off.  In its manual mode, when no motion is sensed, the light switch turns off the lights automatically and is configured to reactivate the lights automatically within the predetermined grace period only.  This is a safety feature because it saves a person from having to walk to the light switch 150 in the dark to reactivate the lights 300, 320.  After the predetermined grace period has lapsed which begins when the lights 300, 320 have been turned off, the light switch 150 resets to its initial low sensitivity level”).

Regarding claim 5, Elwell as modified above further teaches the corrective user input is an input through a switch (FIG. 4 & 5 switch 150) of said one or more lighting devices.

Regarding claim 6, Elwell as modified above further teaches said controller is configured to register the corrective user input, and to update the response to the trigger event to change said light settings, based on a registered corrective user input (column 8, lines 54-64, “In the event the lights 300, 320, are intentionally or manually turned off, while the light switch is in its automatic mode, for example, if a user wants to darken the room to view slides or for any other reason, the light switch remains at its higher sensitivity level in order to detect motion anywhere within the room while occupants are present.  The light switch resets to "automatic on" returning to its initial sensitivity level after no motion is detected during the variable time delay and predetermined grace period”).

Regarding claim 7, Elwell as modified above further teaches control system is configured to provide an output to a user indicating an update to the response to the trigger event, and prompts a user to input whether or not to accept said update (FIG. 6, 460 and column 10, lines 33-35, “Motion detection indicator 460 lights up when the lights 300, 320 are turned on, indicating that motion is detected”).

Regarding claim 8, Elwell teaches a method of controlling a lighting system including one or more lighting devices for providing illumination of a space (FIG. 4 & 5, column 6, lines 57-59, “FIGS. 4 and 5 illustrate generally a fully automatic and energy efficient lighting system”), the method comprising: 
detecting a trigger event without any user input and automatically switching said one or more lighting devices (column 7, lines 14-26, the light switch 150 detects a person entering and leaves the room) from a first lighting setting (FIG. 4 and column 7, lines 5-8, “The initial limited range 260 is sufficient to detect a person 21 entering the room 220, but not spurious movement outside the room 220, and to turn on at least one bank of available lights”) to a second lighting setting (FIG. 5 and column 7, lines 25-27, “When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off “) in response to said trigger event ; 
detecting a corrective user input received by the light switch via the one or more lighting devices (FIG. 4 & 5, and column 7, lines 23-27, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220.  When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off”);
 determining a time period between said trigger event and said corrective user input ; and restoring said first lighting setting in response to said corrective user input if it is determined that said time period is less than or equal to a predetermined threshold (column 7, lines 32-44 , “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”).

Elwell does not specifically disclose detecting a corrective user input received by the one or more lighting devices. 



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Elwell in view of Recker to incorporate user input can be detected by the lights itself i.e. ‘intelligent lights’ for One advantage of the present invention is the ability to communicate controls to and between these LED lighting facilities (Recker, paragraph [0017]).

Combination of Elwell and Recker teaches a memory (Recker, paragraph [0113], “a memory”) but does not specifically disclose the memory configured to store at least a first light setting for said one or more lighting devices. 

Chemel teaches a memory (FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Elwell and Recker in view of Chemel to 

Regarding claim 11, Elwell as modified above further teaches the set time period has a first length set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input (column 7, lines 25-31, “when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off after a variable time delay anywhere less than 60 minutes which can be varied and preset by a user.  In the illustrated embodiment, the time delay is variable anywhere from 30 seconds to 15 minutes”) and a second length set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input, where the first and second lengths are different (column 7, lines 32-26, “the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range”).

Regarding claim 12, Elwell as modified above further teaches a duration of the time period is determined based on the trigger event (column 7, lines 32-44, “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here waving arm is a trigger event, and that time point of trigger to grace period end is the time period to light switch 150 reset).

Regarding claim 13, Elwell as modified above further teaches a duration of the time period is determined based on a manner of the corrective user input (column 7, lines 38-44 During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here motion i.e waving arm is corrective user input).

Regarding claim 14, Elwell as modified above further teaches a duration of the time period is determined based on the trigger event (column 7, lines 32-44, “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level” here waving arm is a trigger event, and that time point of trigger to grace period end is the time period to light switch 150 reset).

Regarding claim 15, Elwell as modified above further teaches a duration of the time period is determined based on a manner of the corrective user input (column 7, lines 38-44During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here motion i.e waving arm is corrective user input).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 	
Applicant argues that “Elwell fails to teach ‘detecting a corrective user input received by the one or more lighting devices’ as claimed in claims 1 and 8 as amended herein”.

The new ground of rejection regarding detecting a corrective user input received by the one or more lighting devices rely on new reference Recker applied to incorporate intelligent lights for the amended limitation.

Applicant further argues that “Elwell fails to teach ‘restoring said first lighting setting in response to detecting said corrective user input by the one or more lighting devices if it is determined that said time period is less than or equal to a predetermined threshold’ as claimed in claims 1 and 8 as amended herein. Elwell is silent regarding 

Examiner respectfully disagrees. As Elwell in column 7, lines 32-44 teaches n response to detecting said corrective user input by the one or more lighting devices if it is determined that said time period is less than or equal to a predetermined threshold and illuminating a space with lighting devices that are configured to receive the corrective user input, here a person wave an arm or otherwise cause motion to be detected.

Rejection of dependent claims 3-7 and 11, depend from either claim 1, are also sustained as above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/           Examiner, Art Unit 2844